 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDPatrick F. Izzi, d/b/a Pat Izzi Trucking CompanyandLocal 64,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Case 1-CA-41476.Decem-ber 16, 1966SUPPLEMENTAL DECISION AND ORDER..On November 27, 1964, the National Labor Relations Board issueda Decision and Order in the above-entitled case,' which was enforcedby the United States Court of Appeals for the First Circuit by adecree entered April 12, 1965.2 In its Decision the Board found,inter alia,thatRespondent had violated Section 8(a) (3) of theNational Labor Relations Act, as amended, by discharging twoemployees because of their union activities, and by refusing rein-statement to an additional 16 employees who had engaged in anunfair labor practice strike but had thereafter unconditionallyoffered to return to work. The Board ordered Respondent to rein-state the 2 discriminatees and the 16 strikers, and to make wholethe 18 discriminatees in accordance with the Board's usual backpayformula. Thereafter, the General Counsel prepared a backpay speci-fication to which Respondent excepted as to the methods employedby the General Counsel in determining the amount of gross pay andthe identity of the claimants to whom backpay was due.On May 27, 1966, Trial Examiner Joseph I. Nachman issued hisattached decision in backpay proceedings, and on May 31, 1966, heissued his errata, in which he recommended that specific amountsof backpay be awarded to the unfair labor practice strikers. There-after,Respondent filed exceptions to the Trial Examiner's Decisionand a supporting brief. The General Counsel filed a brief in supportof the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Jenkins andZagoria].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the errata, the exceptions, the briefs, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner except to the extentthat they are modified herein.31149 NLRB 1097.2 343 F.2d 753.' The Respondent has requested oral argument.This requestis herebydenied becausethe record,exceptions, and briefs adequately present the issues and positionsof theparties.162 NLRB No. 15. PAT IZZI TRUCKING CO.2431.We find merit in the Respondent's exceptions to the TrialExaminer's findings with respect to the following employees :Frank Natale and Silvio Napolitano :Prior to the strike whichbegan on February 6, 1964, Respondent owned three "straight"trucks which were used for local pickups and deliveries in the Provi-dence, Rhode Island, area. The "straight" trucks were used primarilyin making deliveries for the Almac chain of supermarkets. BeforeJanuary 24, 1964, one of the trucks was operated by Earl James, asecond by Frank Natale, and a third by one of the over-the-roaddrivers selected to do so on the particular day. In addition to drivinga truck engaged in making the Almac deliveries, Natale performed anumber of other miscellaneous duties. On January 24, 1964, Respond-ent discharged Natale for a nondiscriminatory reason and replacedhim with Silvio Napolitano who had been working as a part-timemechanic-helper.When the strike began on February 6, Napolitanojoined the strike. Respondent thereupon rehired Natale to take theplace of Napolitano. However, after 1 day of employment, Nataletoo joined the strike. On learning of the strike, Almac discontinuedthe trucking services which Respondent had been performing for it.These were not resumed. With the loss of the Almac job, Respondenthad need for only one "straight" truck on a part-time basis. It there-after sold two of the trucks, and used James, a nonstriker who alsohad more seniority than either Natale or Napolitano, to drive thistruck and to perform miscellaneous duties around the terminal yard.Although, as the Respondent correctly points out, there was onlyone job involved filled successively by Napolitano and Natale, theTrial Examiner directed the payment of backpay to both of theseclaimants.We find that neither is entitled to backpay because thejob which each had successively held before joining the strike hadbeen abolished before the application for reinstatement, as the resultof the loss of the Almac contract. Whatever "straight" truckdrivingremains is being performed by James who, in addition, performssuch miscellaneous duties as cleaning the terminal and tractors, andfueling the trucks, work formerly clone by Natale and/or Napolitanoin addition to their driving duties.4 There is no evidence that otherequivalent work for which Natale or Napolitano was qualified wasavailable for these two individuals.54AtlasStorage Division,P & V Atlas Industrial Center, Inc.,112 NLRB 1175,enfd. 233F.2d 233(C.A. 7).sAlthough Natale and Napolitano, as part of their miscellaneous duties,had served asdriver-helpers,James performed these duties after the strike began until Olechna was hiredas a full-time driver-helper in August 1964. However, as we have found,the work for whichOlechna was hired was work formerly done on a full-time basis by striker Edward Herman,to whom we have awarded backpay from this date.There is no evidence that any employeeother than James has also done work as a driver-helper in replacement for Natale andNapolitano since the applications for reinstatement. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDEdward Her?) ?,an:Before the strike, Respondent employed one,driver-helper,EdwardHerman. After the strike began and for sometime thereafter,Respondent had no need for a full-time driver-helper.James, in addition to his other duties,performed the driver-helper duties when these became necessary.On August 8, 1964, forthe first time since the start of the strike, Respondent hired a driver-helper, Theodore Oleclla,e to perform the work formerly done byHerman and continued to employ Olechna until May 1, 1965, whenHerman was reinstated.The Trial Examiner directed reimbursementtoHerman as of the date of his application for reinstatement inMarch 1964.Respondent contends that there was no job available forHerman until August 8, 1964, whenOlechna was hired, and that;backpay should therefore run from thisdate.We find merit in thiscontention.Accordingly,we shall recompute the backpay due to Her-man from August 1964 to be paid in escrow to the Regional Directoras directed by the Trial Examiner. The amount clue is as follows:Calendar quarterWeeks and pay rateGross backpayInterimearningsNot backpay1964(3)--------8 X $9.5--------------------$760.00$362.92$397.0819Cr1(4 )13 X $951,235.00143. 101,091.901965(1)-------------------13 X $95---_.1,235.00----------------1,235.001965(2)---.---4 X $95------------------380.60----------------380.00Total backpay due Edward Herman to be paid into escrow ------------------------------3,103.982.We adopt the Trial Examiner's findings with respect to thefollowing employees :Pasquale Falco and Joseph J. Mazzatto. Jr. :After the strike beganand for a period of 4 months, Falco operated a. gasoline filling sta-tion.During part of this period, Mazzatto worked for Falco at thestation.The Trial Examiner found that Falco operated the fillingstation at a loss, but that Mazzatto received $100 a week for 9 weeksas an employee of Falco. Respondent contends that Falco andMazzatto should be disqualified from receiving all or part of backpaybecause of the alleged unreliability of their testimony and theattempt to conceal their interim earnings, citing theM. J. McCarthydecision.7 InMcCarthy,the Trial Examiner recommended denyingbackpay to a discriminatee, and the Board adopted his recommenda-tion, because the discriminatee willfully attempted to deceive boththe General Counsel and the Trial Examiner as to his purchase andsale of automobiles under fictitious names during the backpay period,In Section B, 1, (d), first paragraph, seventh sentence, of the Trial Examiner'sDecision, the Trial Examiner misspelled the name Olechna as Alechna. We hereby correctthis error. In footnote 22, we hereby correct the word Alma to read Almac.7M. J. McCarthy Motor SalesCo., 147 NLRB 605, 615-618. PAT IZZI TRUCKING CO.245making impossible the ascertainment of his interim earnings. Thereis no comparable situation here. At most,the evidence as to Falco'soperation of the filling station,and Mazzatto'searnings as anemployee ofFalco,shows poor record keeping,uncertainty as tomemory, andperhaps exaggeration.But the Trial Examiner foundno difficultyin ascertaining the interim earnings of both Falco andMazzatto within a reasonable approximation.Nor do we. Accord-ingly,we adopt theTrial Examiner's determination of the backpaydue these two discriminatees.8Patrick Macri3.The Trial Examiner's Decision contains an arithmetical errorin computing the backpay due Patrick Macri. The total deductionfrond earnings during the backpay period should be $580 rather than$480, as found by the Trial Examiner. The total due Macri is there-fore $3,833.20 rather than $3,933.20.ORDERPursuant to Section 10(c) of the National Labor Relations Act, as.upended, the National Labor Relations Board hereby orders thatRespondent, Patrick F. Izzi, d/b/a Pat Izzi Trucking Company,Providence, I:.I., its officers, agents, successors, and assigns, shallpay to the employees involved in this proceeding as net backpay theamounts set forth opposite their names in the Supplemental Orderin t:he Trial Examiner's Decision and errata thereto, except for theindividuals named below who shall be paid the following amountsset forth opposite their names.Edward lIermaii -----------------------------9820PatrickMacr'1--------------------------------Silvio Napolitano-----------------------------NoneFrank Natale--------------------------------NoneEach of the foregoing sums shall accrue interest at the rate of 6Percent per annum, computed in the manner set forth inIsisPlumb-ingctfleativtgCo.,138 NLRB 716. There shall. be deducted fromeach of the foregoing amounts, social security, income tax withhold-ing, and such other deductions as may be required by the laws ofthe t'nited States or the State of Rhode Island.9Respondent contends that the Trial Examiner unreasonably limited Respondent's cross-examination of Falco and improperly refused to direct the production of his business records.Falco responded to a subpoenaduces tecuntrequiring the production of his original busi-ness records relating to the operation of the filling station by bringing in profit and lossstatements prepared by a public accountant, but not the underlying records. however, dur-ing the course of his examination and cross-examination, it appears that Falco did produceall the underlying records lie possessed, although in piecemeal fashion. Accordingly, we findno abuse of discretion or prejudicial error in the rulings of the Trial Examiner to whichRespondent objects. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT Is FURTHER ORDERED that the amounts herein directed to be paidto Edward G. Herman and Wesley G. Phipps, shall be paid to theRegional Director for Region 1 of the Board, to be held in escrowby said Director for a period not exceeding 1 year, and during suchperiod he shall afford Respondent an opportunity to examine themas to their interim earnings in excess of those credited in the backpayspecifications, if any, or other reasons justifying a reduction in theamount of backpay due them, in accordance with existing Boardprecedents, and determine the amount thereof, if any. Should anyproper basis for reduction be established, the amount thereof shallbe returned to Respondent, and the remainder paid to said discrimi-natees. The Regional Director shall, when he has resolved said mat-ters, promptly, and no later than 1' year from the date of this Deci-sion, report to the Board the status of these matters at that time.TRIAL EXAMINER'S DECISION IN BACKPAY PROCEEDINGSThis supplemental proceeding to determine backpay was heard by Trial Exam-iner Joseph I. Nachman at Providence,Rhode Island,beginning February 2,1966,"on the backpay specifications of the General Counsel,dated October 27, 1965,and the answer thereto by Patrick F.Izzi,d/b/a Pat Izzi Trucking Company(herein called Respondent or Company).At the hearing,the parties were repre-sented by counsel,and were afforded full opportunity to adduce relevant testi-mony,to examine and cross-examine witnesses,to argue orally on the record,and to submit briefs.Briefs submitted by the General Counsel and Respondent,respectively,have been duly considered.Upon the entire record in the case,2 including my observation of the demeanorof the witnesses while testifying,Imake the following:FINDINGS OF FACTA. Background and setting of the issuesOn November 27, 1964,the National Labor Relations Board(herein called theBoard),adopting the findings and conclusions of Trial Examiner Whittemore,directed Respondent to take the action set forth in said Trial Examiner'sRecom-mended Order,149 NLRB 1097.3 On April 12,1965, the United States Court ofAppeals for the First Circuit granted summary enforcement of the Board'sOrder.N.L.R.B.v.Pat Izzi Trucking Company,343 F.2d 753.TrialExaminerWhittemore had found,inter alia,thatRespondent violatedSection 8(a)(5), (3), and(1)of the Act by refusing to recognize and bargainwith the Charging Union as the representative of his employees in an appropriate'Hearings were held February 2 through 4 and 9 through 11 On the last mentioned datethe hearing was adjourned indefinitely to permit the parties to confer with a witness andprepare a stipulation regarding his testimony on one aspect of his interim earnings OnMarch7,1966, having received such a stipulation,I entered an order closing the recordand fixing the time for briefs2Respondent by motion filed with me, asks for the correction of the transcript of evidencein two particulars(a) at page 169,line 18, change the word "for"to "from" ;and (b) atpage 197, line 1, change the figures "$25.00" to "$125 00."The General Counsel has filedobjections to the second portion of the motion as being an attempt by Respondent"to amendthe transcript in order to serve its own interests."I grant the motion in full because I re-gard the corrections necessary to correctly reflect the testimony of the witness3The Board's action was predicated on the provisions of Section 10(c) of the NationalLabor Relations Act (herein called the Act), and Section 102 48(a) of its Rules and Regula-tions dealing with the failure to file exceptions to a, Trial Examiner'sDecision PAT IZZI TRUCKING CO.247unit,4by discharging two employees because of their union activities, and byrefusingreinstatement to an additional 16 employees who engaged in a strikefound to have been caused by Respondent's unfair labor practices, after uncon-ditionally abandoning their strike and offering to return to work. The Trial Exam-iner'sDecision, adopted by the Board and enforced by the court, directed Respond-ent (1) upon request, to bargain with the Union as the representative of theemployees in the unit found appropriate; (2) to reinstate the 2 employees dis-charged for union activity (Couitt and Dessler), and the 16 strikers who weredenied reinstatement (a list of these appears on Appendix A to the Decision);and (3) to make whole the 18 discriminatees in accordance with the Board's usualbackpay formula. Unable to reach agreement with Respondent administrativelyas to the proper computation of the backpay due the discriminatees, the GeneralCounsel issued the backpay specifications referred to.5 The answer to the backpayspecifications raises the followingmajor issues which were litigated at thehearing:1.Although the partiesare in accord thatthe backpayperiod began on Feb-ruary 5, 1964, with respect to Couitt and Dessler, and on March 20, 1964, withrespectto the remainingdiscriminatees,they are in disagreement, except in threeinstanceshereaftermentioned, with respect to the date on which the backpayperiodends; the General Counsel contending that except for DiMillio, Napolitano,and Frank Natale, the employees were reinstated on May 1, 1965, while Respond-ent contends that he offeredreinstatementon April 15, 1965, but at the requestof the Union, the time for the employees to report for duty was extended toMay 1, 1965.2.While the parties are agreed that Rocco DiMillio was reinstated on March 8,1965, the General Counsel contends Silvio Napolitano and Frank Natale havenot as yet been reinstated, and that as to them the backpay continues to accrue.Respondent, on the other hand, contends that the job held by Napolitano andFrank Natale at the time of the strike, were abolished, that as they are not quali-fied for other jobs, there is and has not been since the strike began, a job towhich they can be reinstated.3.Most importantissue litigatedwas the prestrikeearningsof the discrimina-tees,which constitutes the basis on which the gross backpay is computed. A fewexamples willfocus the problem and the credibility issue involved. Frank Couitt,an over-the-road driver, had worked for Respondent for several years prior tothe strike. From time to time he received pay increases and testified that immedi-ately prior to the strike he was being paid a flat salary without regard to thehours worked or trips made (both of which did in fact vary), of $130 a weeknet take-home pay, Respondent paying all deductions for social security and taxwithholding.On the basis of this testimony, the General Counsel contends thatCouitt's gross backpay, for his entire backpay period, should be computed onthe basis of $130 weekly.6 Respondent, on the other hand, denies that Couitt waspaid $130 weekly net take-home pay, contending that his weekly pay was $100gross, from which the usual deductions were made. Another example is the caseof Patrick Macri. The latter testified that just prior to the strike, he was paid$110 net each week with Respondent paying all proper deductions. Respondentcontends that Macri was paid $110 per week gross, and that his net pay was theamount that remained after proper withholdings. In other instances, such asEdwardMitchell, the employee's testimony and Respondent's records are inaccord that a gross weekly wage was paid from which the deductions authorizedby law were made.*The unit found appropriate was :All truck drivers and helpers employed at its Providence, Rhode Island, terminal,exclusive of all other employees, office clerical employees, dispatchers, guards, and allsupervisors as defined by the Act.5Although the Board's Order directed reinstatement and backpay to 18 employees, theGeneral Counsel's specifications refer to only 17; the omitted one being Robert Natale.The reason for this omission does not appear.The General Counsel does not overlook the fact that if Couitt's testimony is credited,his weekly wage was, in fact, $130 plus the amount withheld. Because of the alleged difficultyin computing what the correct figure would be, the General Counsel waived this excess andcomputed the gross backpay on the basis of a $130 weekly salary. 248DECISIONS OF, NATIONAL LABOR RELATIONS BOARD4.Another issue relating to the computation of gross backpay,raisedbyRespondent,arises from what I regard as an unnecessary and inapplicable allega-tion in the backpay specifications,which is as follows:1.An appropriate measure of the earnings the discriminatees would havereceived during the backpay period is theaverage weekly earningsreceivedby themduring the period of their employment prior to February6, 1964.2.The quarterly gross backpay for the discriminatees was determined bymultiplying the number of weeks in each quarter of the backpay period bytheaverageweekly earning measure described in paragraph 1 above. [Empha-sis supplied.] 7The evidence shows that all the discriminatees were paid a weekly wage whichdid not vary with the quantum of work, and that from time to time their weeklywage was increased,with the highest wage being paid just prior to the strike.However, in making his backpay computations the General Counsel did not use"the average weekly earnings.during the period of . . . employment priorto February 6, 1964,"but used the employee's wage rate in effect at the time ofthe strike.Respondent'sanswer admitted that paragraphs I and 2 of the back-pay specifications state the proper method for computing the backpay due theseveral discriminatees,but avers that the General Counsel did not use that method,as I have pointed out.With respect to each discrimirl'atee,Respondent avers thata specific sum, substantially less than used by the General Counsel,is the averageof his prestrike earnings.85.A further issue relating to computation of gross backpay arises from Respond-ent's contention that during the backpay period there was insufficient work for the13 drivers entitled to reinstatement.B.Disposition of the issues1.The backpay periodThe parties are in accord that the backpay period begins on February 5, 1964,with respect to Couitt and Dessler,9 and on March 20, 1964, as to the remainingdiscriminatees.10 The parties are also in agreement that Rocco DiMillio was rein-stated on March 8, 1965. With respect to 13 of the remaining 16 discriminatees,Respondent contends that it made a valid offer of reinstatement on April 15, 1965,which terminated his backpay obligation to them, but that at the request of theUnion, he deferred the time for the employees to report for duty until May 1.With respect to Couitt, Respondent contends that a valid offer of reinstatementwas made on April 6, 1964, and that his right to backpay terminated on that day.llAs to Napolitano and Frank Natale, Respondent admits that he has not offeredeither of them reinstatement, contending that since February 7, 1964, when theywent on strike, there has been no available job for which either could qualify.These contentions will now be disposed of.Averaging past earnings may well be an appropriate method for determining futureearnings, if the employee's prestrike earnings fluctuate. Averaging, however, would seemto be wholly unnecessary, in fact inappropriate, where the employees work regularly, andare paid it fixed weekly salary irrespective of the hours worked.bFor example, in the case of Edward Herman, the General Counsel computes backpayon the basis of $95 it week, which admittedly was his rate of pay at the time of the strike.Ilerman was first employed by Respondent during the week ending October 5, 1!16:i. lie wasinitially paid $45 it week. For the next 3 weeks his pay was $75. For the remaining 3 weeksof 1963, he was paid $90 a week. For each of the five pay periods in 1964, prior to the strike,he was paid $95 a week. Respondent totaling Herman's earnings from the day lie beganwork through February 8, 1964. and dividing by the 19 weeks in that period, reaches anaverage figure of $81.05, w'Iiich lie contends is the proper figure on which backpay mustbe computed in this case. Similar computations and averments were made by Respondent'vitli respect to each discriminates.DThat being the date said employees were discriminatorily discharged.luThe date they abandoned their strike and asked for reinstatement, which Respondentdeclined."As this iss,ie affects only Couitt, it will be dealt with in connection with the coutperta-tion of the backpay due him.O PAT IZZI TRUCKING CO.249(a)The alleged offer of, reinstatement on April 15, 1965On April 15, 1965,12 Respondent sent a letter to 17 of the 18 employees heldby the Board to be entitled to reinstatement. 13 This letter read as follows:You are hereby offered immediate and unconditional reinstatement to yourformer position in accordance with the order of the National Labor RelationsBoard. Please let the know within one week from the date of receipt ofthis letter whether you, intend to accept this offer of reinstatement and whenyou will be available to return to work. If I do not hear from you by thattime,I shall assume you do not wish to accept reinstatement.On April 21, 1965, the Union, as the collective-bargaining representative of theemployees, on behalf of said discriminatees, sent a telegram to Respondent. Thetelegramstated that Respondent's offer of reinstatement was accepted, and that"each employee will be available for work within one week from the date ofan individual directive to him to return to work." By letter dated April 27, whichapparently followedsomediscussions between the parties, Respondent advised theUnion, thatninenamed discriminatees, all drivers, should report to Respondent'sterminalat 11 a m., May 1, at whichtimethey would be given specific drivingassignments.14Based on this exchange of correspondence, and the oral discus-sionsbetween the parties in theinterim, the details of which were not too clearlydeveloped in the record, Respondent contends that his backpay obligation to theemployees involved (excludingCouitt,Dessler,DiMillio, and Frank Natale),terminated on April 15, 1965, while the General Counsel contends that theterminationdate isMay 1, 1965.(b)Conclusions as to termination of backpay period dateAlthough Respondent's letter of April 15, quoted above, is couchedin terms ofand called an offer of "immediateand unconditionalreinstatement,"his letter ofApril 27 demonstrates that it was not such in fact, and was only intended byRespondentas aninquiry whether the discriminatees would acceptreinstatement.Thus, the so-called offer ofreinstatement fixesno time for the discriminatee toreturn to work, and was sent to all discriminateesnamed in theBoard's Order,although Respondent well knew, as he told the Union on April 27, that he hadjobs for only 10 drivers, the helper, and the mechanic'shelper.Respondent's obligation under the Board's Order, enforced by the court, was toreinstate and to make whole each discriminatee until reinstated. This obligationis not satisfied until the employer notifies the discriminatee of a time and place toreport for duty. Admittedly, Respondentgave nosuch notice until April 27, atwhich time he fixed May 1 as the date for the employees to report for work.15On the foregoing facts, I find and conclude that Respondent's letter of April 15,1965,wasnot an unconditional offer of reinstatement,and that as to the dis-criminateesin this category,Respondent'sbackpayobligation did not terminateuntilMay 1, 1965.19 This was 3 days after the court of appeals' decree enforcing the Board's Order"The one omitted was Rocco DiMillio, s horn Respondent had reinstated on March 8,1965i+The letter also stated that as Respondent had only 10 drivers at the time, the 9 offeredreinstatement (Patrick Macri, Frank Coultt, Wesley Phipps, Robert Natale, Pasquale Falco,Murray Dessler. Edward Mitchell, Joseph Ferle, and Samuel Weiner), and D1Millio whohad previously been reinstated, would fill all available driver jobs, that 3 drivers (AnthonyScarainuzzi,Walter Phillips, and James Diaz), had waived reinstatement; that 1 other(Wilfred Pierce), would be placed on a preferential hiring list; that 2 other employeeswould report for work, Joseph Mazzatto as a mechanic's helper, and Edward Herman asa helperRespondent's aforesaid letter of April 27, 1965, also stated that Frank Natale and SilvioNapolitano were not being offered reinstatement, but would be placed on a preferentialhiring list, because the jobs they held prior to the strike no longer existed, and no otherwork NA a,, available for which they qualified151f Respondent is correct in his contention that the letter of April 15 was an uncon-ditional offer of reinstatement, then he offered reinstatement to Frank Natale and Napo-litano, as the letter was admittedly sent to then Even Respondent concedes that he hadno intention of offering reinstatement to those employees, because, as lie contends, theirprestrike jobs had been abolished and there was no work for which they could qualify 250DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)The issue of reinstatement as it relates to Frank Natale and Napolitano(i)Frank NataleFrank Natale,a young man of about 23 or 24,16 began working for Respondentin 1962.As found in the prior case, Natale was discharged on January 14, 1964,but recalled to work on February 7,and at the end of that day joined his fellowemployees in the strike which began on February 6. Testifying in the instant pro-ceedings,Natale stated his duties to be that of a "Driver-Helper."Describing atypical day'swork, Natale testified that he would report to Respondent's terminalat times as early as 2 a.m., and would first assist unloading trailers brought in byover-the-road drivers. By 6 a.m., Natale was required to report to the Almac ware-house where he would load up merchandise and deliver it to the Almac retailstores.17Finishing the Almac work normally between 10 and 11 a.m.,Natalereturned to Respondent's terminal, and would then make local deliveries of freight,or go to Boston or some other nearby point, on a tractor-trailer to help the over-the-road driver load or unload.His workday ended anywhere from 3 to 10 p.m.According to Natale, his workweek was about 70 hours, for which he was paid afixed weekly salary.(ii)SilvioNapolitanoNapolitano began working for Respondent in September or October 1963, as apart-time mechanic's helper,at an hourly rate, assigned to fueling the trucks, check-ing lights and brakes,and otherwise making certain that the vehicle was ready forthe road.18During this period he did no driving for Respondent other than movingthe trucks about the terminal yard.With the discharge of Frank Natale on Janu-ary 24,1964,Napolitano was given a full-time job and assigned to perform theduties theretofore performed by Natale.At this point Napolitano was placed on aweekly salary without regard to the hours worked.19Napolitano described the dutiesof his full-time job as requiring him to report to Respondent's terminal as early as2 a.m., to accompany an over-the-road driver of a tractor-trailer to some ware-house or plant in the area, and there assist with the unloading of the trailer. Thiscompleted,he returned to the terminal and time permitting started the tractorsscheduled to depart that morning,so that they would be"warmed-up" and readyfor the road.Between 5:30 and 6 a.m., he would drive a straight truck to theAlmac warehouse and load up goods for delivery to the Almac stores, leaving thewarehouse about 8 a.m. After delivering to the retail stores, he returned to theterminal between 10 and 11 a.m., at which time he would,if needed,be assignedas a helper on an over-the-road tractor-trailer going to Boston or some othernearby point.If he was not needed as a helper,he would work at fueling the trucks,washing them,sweeping out trailers, etc., finishing out the day and returning homeabout 5 p.m. Napolitano estimated that during this period he worked from 60 to70 hours a week.20For this work he was paid a fixed weekly salary.Respondent admits that neither Natale nor Napolitano has been reinstated, asdirectedby theBoard's order.In justification of its failure to reinstate said employ-ees, Respondent contends that there is no available job for which either can qualify.In this connection,it is uncontradicted that because of the strike against Respondentwhich began February 6,1964,he was unable to perform the work required by19Exhibit 20q in the initial proceeding lists Natale's year of birth as 1942.17Almac's is a chain of retail food stores operating in the Providence area The stock ofthe retail stores is replenished daily, except Sundays andWednesdays,from a central ware-house in or near Providence.Prior to the strike, Respondent was undercontract withAlmac to deliver from the warehouse to the retail stores18During this period Napolitano also worked part time as a schoolbus driver.19With this change Napolitano quit his part-time job as a busdriver.21Both Patrick and Donald Izzi testified that neither Natale nor Napolitano had anyduties to perform until he picked up the straight trucks about 5: 30 a.m., to be at theAlmac warehouse by 6 a.m. They also testified that neither Natale norNapolitanowas everassigned to make local deliveries from the terminal,or as a helper on an over-the-road run ;that except for occasionally washing the trucks or sweeping out trailers when they werenot otherwise busy, their only duty during the period involved,was In connectionwith thedeliveries from the Almac warehouse to the latter's retail food stores I do not credit theirtestimony in this regard.Rather,I credit the testimony of Natale and Napolitano thatthey frequently and with substantial regularity worked as helpers on of er-the-road runsto Boston and other nearby points. PAT IZZI TRUCKING CO.251Almac, and that the latter thereupon canceled Respondent's contract,and that hehas not since performed such work. According to PatrickIzzi, the three straighttrucks used in performing the Almac contract 21 were, after February 7, 1964,parked at Respondent's terminal,where theyremained unused untilJune 1964,when they were traded in for other equipment. However, PatrickIzziadmitted thatin July 1964, he transferred another straight truck from his New Yorkoperationto Providence, which Earl James drives for such local pickups and deliveries asmay be required. What equipment, if any, was used for local pickups and deliv-eries from the inception of the strike until the aforesaid transfer, is not explainedon the record. It would seem highly improbable that an over-the-road tractor andtrailerwould be used for that purpose.(d)Conclusions regarding work availability for Natale and NapolitanoThe burden is on Respondent to establish the unavailability of work for whichNatale and/or Napolitano is qualified. On the entire record, I find and concludethat Respondent has not borne that burden. I have found, contrary to Respondent'scontention, that the work of these two employees was not confined to the servicingof the Almac contract, but that they assisted in unloading trucks before starting onthe Almac work, and after completing the Almac work, worked at the terminal insweeping up, greasing and washing the trucks, and as helpers on the runs to Boston,or other nearby points. Natale and Napolitano estimated that they worked from aminimum of 50 to a maximum of 70 hours a week, and for the purposes of decisionIhave struck an average of 60 hours a week. Donald Izzi, the dispatcher atRespondent's terminal, who assigned these employees to the work they wererequired to perform, testified that Natale and Napolitano worked about 5 hours aday, 5 days a week in the performance of the Almac contract 22 Thus, they devotedabout 35 hours a week (60-25=35), or virtually a full week of 5 days of 8 hourseach, to non-Almac work. Moreover, the 'record shows that during the backpayperiod,namely during the week ending August 8, 1964, Respondent hiredT. Alechna as a driver's helper. The record does not show whether Alechna is stillso employed. If he is, and as he was hired as a replacement for unfair labor prac-tice strikers, he must be dismissed to provide work for Natale and Napolitano,because as I find, this is substantially equivalent work which Natale and Napolitanoare qualified to perform. In addition, assuming that there was no work for Napoli-tano and Natale at any time prior to May 1, 1965, it was Respondent's duty toplace them on a preferential hiring list. The record shows that on May 1, 1965,Respondent reinstated Edward Herman as a helper. Herman is no longer employedby Respondent.When his employment terminated does not,appear, but when it didNapolitano or Natale was. entitled to that work.On these facts, I.find and conclude, that notwithstanding the loss of the Almaccontract on or about February 7, 1964, there remained sufficient work unconnectedwith that contract, to which one, if not both of these employees could be assigned,and to whom Respondent must offer reinstatement as provided by the Board'sorder. This conclusion is fortified, I believe, by the additional fact that on April 15,1965,Respondent offered reinstatement, albeit incomplete, to both Natale andNapolitano, notwithstanding that he well knew at the time that Almac work hadnot existed for more than a year. In view of the offer on April 15, the contentionless than 2 weeks later that there was no work for Natale and Napolitano,has allthe earmarks of an afterthought designed to avoid full compliance with the Board'sorder. I so find.Backpay will continue to accrue to Natale and Napolitano until Respondent offersthem reinstatement.Of course,if after reinstating Natale and Napolitano,it shouldthen appear that there is sufficient work for either or both of them,Respondentmay reduce force as his business judgment dictates, provided such reduction is ona nondiscriminatory basis.The fact that Natale may have been recalled as a replacement for Napolitanowhen the latter went on strike, has no bearing on the right of either to backpay21Patrick Izzi testified that these three trucks were used only to perform the Almaccontract ; that one of these trucks was driven by Earl Tames, an employee who did notgo on strike in February 1964, another by Natale until the time of his discharge, andthereafter, until the strike, by Napolitano, and the third by someone of the over-the-roaddrivers selected to do so on the particular day.ra If, as Respondent contends, they worked, only on the Alma contract, no showing hasbeen made what they did with the remainder of their time. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil they are reinstated.The discrimination against these employees occurred atthe same time-when Respondent refused to reinstate them upon the abandonmentof the strike and the request that they be restored to their jobs. It was so adjudi-cated in the unfair labor practice proceeding,and to remedy that discrimination,Respondent was directed to reinstate both Natale and Napolitano,with backpay astherein provided.(e)Contentions as to work availability for tractor-trailer drivers,as it relates to backpay computationsAlthough no issue has been raised as to reinstatement of the 13 discriminateeswho are tractor-trailer drivers,23Respondent contends that full employment wouldnot have been available for them during the entire backpay period.This contentionispredicated on the assertion that prior to the strike Respondent had a pool of"spare"driverswho were as much entitled to the available work as the discrim-inatees, and that for this reason the available work should be divided amongallthe drivers,with the amount available to the discriminatees(and hence their back-pay) reducedpro tanto.I find this contention without merit.The pool of"spare" drivers referred to by Respondent, was simply a list ofdrivers upon whom he would call when he needed a driver because of an extratrip, or the unavailability of a regular driver. The spare driver so called was freeto accept or reject the proffered work for any reason, or for no reason.There isno showing that the "spare"drivers were called upon with any degree of regularity;a man might be called for a particular trip and not be called again for severalyears. Under these facts,the "spare" drivers were not permanent or regular employ-ees, and to the extent that they drove during the backpay period were in no differ-ent position than any other replacement for an unfair labor practice striker.242.The issue of earnings prior to the strike(a)Discrepancy between employer's records and employees'testimonyRespondent began his trucking business in the early 1940's, with one truck, whichhe drove himself.The business prospered,and today,Patrick Izzi, as the owner,devotes his full time to overall management.Donald Izzi, Patrick's brother, is theperson generally present at the terminal to supervise day-to-day operations andassigns employees to their duties.Mrs.Delfino,Respondent's sister,a part-timebookkeeper,keeps the payroll records.25 In addition,an auditor or accountant isemployed, but he apparently has no personal knowledge of the facts.At least hedid not testify in this proceeding.The undisputed testimony is that it has always been Respondent'spractice topay the employees their wages in cash each week. Payday is on Tuesday for theworkweek ending the preceding Saturday.Normally, Donald Izzi pays the employ-ees, giving the money to each employee in hand. The employees sign no receipt2 The discriminatees in this category are Conitt.Dossier.parer, Phipps,Falco,Mitchell,Ferle,Weiner,DiMillio, Searaan(zzi,1hillips,Diaz, and Pierce. The first nine of thesewerereinstated on May1,19(iii.Scaranuizzi,Phillips,and Diaz,declined reinstatement.Pierce was placed on it preferential hiring list as of May 1,19(15. The General Counselmakes no claim that such actions were not proper,or that their hackpay should be com-puted beyondMay 1, 19(15.z'Even if it be assumed that the "spare"drivers were equally entitled to the availabledriving work as the discrimiuatee drivers. Respondent has the burden of showing, theproper apportionment of the available work between the "spare" drivers and those thatwere hired specifically as replacements for the striking drivers. This tie has wholly failedto do. The only evidencewhichbears on this subject is the chart prepared by ComplianceOflicerMcDonald showing the drivers employed by Respondent during the backpay period,which,with minor exceptions not here material,Respondent admits is correct.Respondentconcedes that some of the drivers shown on that chartwere simply replacements for thedriver discriminatees.Which ones fall into that category,andwhat volume of the workthey performed,is not shown.Accordingly,the burden which rests on Respondent.of show-ing that something less than the full volume of work would uortiuilly have heelavailableto the discriminatees during the backpay period, has not been met.12 It is admitted that Delfinu has noknowledge ofthe anion its paid the several em1.1oyvi,s.She simply enters in the payroll records the inforanttiou supplied her by her brother. Itortestimony-therefore,is of little assistance in resolving this issue. PAT IZZI TRUCKING CO.253or other document which might he evidence of payment. The only exception tothiswas in case an employee did not reach Respondent's terminal before it closedfor the day on Tuesday, but was due in that night, the money was left for him in apay envelope, at an all-night diner located near Respondent's terminal.Patrick Izzi testified that when the payroll was prepared, he cashed checks whichhad been given him by his customers, to obtain sufficient cash to pay the employ-ees.Thus, no payroll check is issued, and the only record to show wages paid toemployees are the payroll records kept by Delfino. Patrick Izzi denied that he hadany agreement or understanding with any employee to pay the latter's socialsecurity or withholding taxes, and further denied that he paid any employee anyamount other than as reflected in his payroll records.Although the General Counsel claims that the payroll records produced byRespondent, excerpts of which are in evidence, are "false," or "are not the onlyrecords," there is, except for one factor to be hereafter discussed, not one piece ofcorroborative evidence to establish his allegation, and the General Counsel, as tothat issue,must stand or fall on the resolution of credibility of the Izzi Brotherson the one hand, and the several employees on the other. The one piece of evidenceabove referred to, on which the General Counsel relies heavily, are General Coun-sel'sExhibits 4(a) and 4(b), as explained by discriminatee'Frank Couitt. The twoexhibits are pay envelopes which show the following:ExhibitG.C. 4(a)Exhibit G.C. 4(b)Name ------------- Frank Couitt Name ----------------- Frank CouittWeek Ending ----------- 5-15-65Week Ending --------------- 8-3-63Earnings -------------- 100 00 EarningsDeductionsDeductionsFed. O.A.B._-__________100Fed O A BWithholding Tax --------363Withholdrg Tax.50Net Amount Due________$94.87Net Amount Due__________ $125.0026The name and all figures appearing on the envelopes are handwritten; the remain-der of the material is printed. Couitt testified that these two envelopes containedhiswages for the pay periods ending on the dates indicated, left for him at thediner on occasions that he was not at the terminal before it closed on the particu-lar payday, and that the written material on the envelopesis ineach case thehandwriting of Donald Izzi, who normally paid the employees. General Counsel'sExhibit 4(b) indicates that for the week ending August 3, 1963, Couitt was paid$125, without deductions of any kind, thus tending to corroborate Couitt and sup-porting the General Counsel's contention that the employees were, in fact, paid agreater amount than is reflected by Respondent's books. Under, cross-examination,Couitt admitted that from time to time he borrowed money from the Companywhich he repaid in weekly installments, and that on occasion he had borrowed asmuch as $125, but he denied that any money he thus borrowed was ever left forhim at the diner, claiming that when he borrowed from Respondent, the moneywas always given to him in hand.Patrick Izzi's explanation of General Counsel's Exhibit 4(b) is that the $125given Couitt on August 3, 1963, was a loan. He testified that on that date, whichwas a Saturday, Couitt called him at home early in the morning, and asked if hecould borrow $125 which he was in urgent need of that day; that he (Izzi) agreedand told Couitt that as he would not be at the office that morning, he would leavethe money for Couitt at the diner; that he went to the terminal, got the moneyfrom the petty cashbox, put it in the envelope which is General Counsel's Exhibit4(b), and left it at the diner for Couitt. According to PatrickIzzi,thewrittenmaterial on General Counsel's Exhibit 4(b) is all in his handwriting, but that thewritten material on General Counsel's Exhibit 4(a) is in thehandwriting of DonaldIzzi.An I 0 U evidencing the loan was subsequently obtained from Couitt andplaced in the petty cashbox where it was kept until the loan was repaid, at whichtime it was destroyed or returned to Couitt. Donald Izzi also testified that thewrittenmaterial on General Counsel's Exhibit 4(a) is in his handwriting, whilethat on General Counsel's Exhibit 4(b) in the handwriting of Patrick Izzi.a' Couitt testified that in August 1963, his weekly wage was $125 net, and that effectiveJanuary 1, 1964, he was raised to a net of $130 Because of this increase the GeneralCounsel computes his gross backpay earnings on the basis of $130 net each week 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel also relies, in part, on the fact that some of the discrim-inatees testified in the initial unfair labor practice hearing with respect to their pre-strike earnings,giving a figure which is at variance with Respondent's records, andthis testimony was not denied or in any way controverted at that time 27(b)Conclusions with respect to prestrikeearningsUpon consideration of the entire record, I must and do find and conclude that theGeneral Counsel has failed to establish by evidence satisfying the proper standardof proof, that Respondent's records are inaccurate, or that the discriminatees involvedwere paid on any basis other than as reflected by said records. I am led to this con-clusionby the following considerations:1.Although exempt from the overtime requirement of the Fair Labor StandardsAct, the minimum wage provisions of said act, are applicable to the discriminateesinvolved, all of whom worked as drivers and helpers.28 With respect to such employ-ees,Respondentisrequired by law to make, preserve, and upon request makeavailable to United States Department of Labor, records showing the wages paidand thebasisfor such payments.29 The valid purpose of the record keeping regula-tions isto require the employer to make and keep a record showing whether he hascomplied with the law.United States v. Darby,312 U.S. 100, 124-125. The makingor keeping of any record required by the aforesaid regulations, knowing such to befalse in a material respect, is unlawful, for whichcriminalpenaltiesmay beimposed.30Moreover, Respondent's representations to the Regional Office in hisnegotiations with them prior to the hearing, and probably his testimony at the hear-ing, that his records correctly reflect the wages paid the employees immediatelyprior to the strike, would, if they are in fact inaccurate, appear to be a plain viola-tion of 18U.S.C. 1001.31Insubstance and effect the General Counsel's theory ofthe case is that Respondent has and is perpetrating a fraud against the UnitedStates.However, "Fraud is never presumed, but must be established by clear andconvincing evidence"(Albert A. Shahadi v. Commissioner of Internal Revenue,266F.2d 495, 501 (C.A. 3), or as is sometime stated, "fraud can be proven only by evi-2' See prior transcript pp. 306-307 where Couitt testified that at the time of his dis-charge lie had worked half of a 6-day week, for which he was paid $66; pp 410-411, whereFalco testified that as an inducement to his abandoning the Union, Patrick Izzi offered himan increase in pay which at the time was $125 a week , pp 377-378, where DiMillio testifiedthat at the time of the strike he was getting $130 a week, and that Patrick Izzi offered him$140 a week to stick by him and not join the strike. In the hearing before me, DiMillio, whohad been reinstated on March 8, 1965, about 2 months before the remaining strikers werereinstated, was called as witness by the General Counsel. Without examining the witnesson the issues in the case, the General Counsel sought the admission into evidence of anaffidavit which DiMillio had given the Board on February 13, 1964, in which he statedthat his net take-home weekly pay at the time of the strike was $130. After objection tothe receipt of said affidavit was sustained, and both sides apparently being reluctant toexamine the witness, I did so DiMillio then testified that when he went on strike, hispay was $100 gross, each week, and had been such for 4 or 5 years preceding the strike,that when he was reinstated he told Respondent that lie wanted as much as the strike-breakers were getting, and that his pay was then fixed at $130 per week gross DiMillioadmitted that he told the Board's field examiner what was in the affidavit above referredto, and that he testified before Trial Examiner Whittemore as above indicated, but thatboth statements, insofar as they related to his earnings, were untrue. When asked to ex-plain why he had made said statements if, as he now claimed, they were untrue, DiMillioreplied, "At that time we were out to get the Union in there and the story we made upbut I never got the $130 " DiMillio's testimony is, of course, suspect because he was rein-stated by Respondent about 2 months before the other discriminatees, and was so employedat the time he testified.28 See 29 U.S C. 206, 207, and 213 (b)(1).2829 U.S C. section 211 (c) and the regulations promulgated pursuant thereto, whichappear in Code of Federal Regulations, title 29, chapter V, subpart A, sections 516.2 and516.7, and subpart B, section 516 1480U.S.C. sections 215(a) (5) and 216(a).31That section of the Criminal Code provides :Whoever, in any matter within the jurisdiction of any agency of the United States . . .makes or uses any false writing or document knowing the same to contain any false,fictitious, or fraudulent statement or entry, shall be fined not more than $10,000 orimprisoned not more than five years,or both. PAT IZZI TRUCKING CO.255deucewhich is clear, explicit and unequivocal."(Thomas E. Proctor v. SagamoreBig Game Club, 265F.2d 196, 202 (C.A. 3).) See also,Pacific Royalty Companyv.Williams,227 F.2d 49, 55 (C.A. 10). Except for the envelope given Couitt onAugust 3, 1963, as above related, and which I shall hereafter refer to, the only evi-dence which the General Counsel offered to establish that Respondent's recordswere not accurate and reliable, was the testimony given by some of the discrimina-tees at the hearing before me, and by Couitt, Falco, DiMillio, at the hearing beforeTrial Examiner Whittemore.32 For the reasons set forth in footnote32, supra,I donot regard the testimony in the prior proceeding, of particularsignificance.Indeed,ifDiMillio's testimony beforeme iscredited, the employees got together and agreedto give inflated statements of theirearnings,because they felt this would assist themin gettingthe Union in.33The envelope produced by Couitt (General Counsel's Exhibit 4(b)), I likewisefind unreliable. Couitt admitted that from time to time he borrowed money fromRespondent, and that some loans were for as much as $125. While he testified thatsuch loans were always given to him in hand, and never put into an envelope, I amnot convinced on this record that the $125 placed into the envelope in question rep-resented wages rather than a loan. Patrick Izzi's testimony that this was a loan iscorroborated not only by the testimony of Donald Izzi, but by the circumstancesthat the payday for the weekendingSaturday, August 3, was Tuesday, August 6,and Couitt's log for the last mentioned day (Respondent's Exhibit 21) shows thatCouitt was driving in the city that day from 7 a.m. to 4 p.m., and he thereafterreturned to the terminal, before it closed for the day, and would have been given hispay in normal course by Donald Izzi. Also, Couitt's log for August 3 (Respondent'sExhibit 20), shows that Couitt was not on duty at all that day, and tends to cor-roborate Patrick Izzi, that Couitt's call came tohis home.2.The discriminatees who testified that they received more money than is reflectedby Respondent's payroll records, not only admit that they have violated the law,34but establish a clear motive for their testimony, namely the backpay they stand toreceive which, according to the specification, ranges from approximately $3,000 toin excessof $5,000. Moreover, assuming, as these discriminatees in effect contend,they had an agreement with Patrick Izzi that they were to receive a greater wagethan Respondent reported to Internal Revenue, in order to reduce their own tax lia-bility, the agreement was to perpetrate a fraud on the United States. To permit themto reap the benefits of such an agreement would be unconscionable. Just as courtsdo not sit to do honor among thieves, neither should the Board permit its processesto be used to enable these employees to reap the benefits of their unlawful scheme.353. It is significant, I believe, that the record reflects no reason for Respondent tohaveengagedin the course of conduct which the discriminatees attribute to him.The only possible benefit that could accrue to him from such an agreement is therelatively small payroll tax levied on the employer, which would be applicable onthe difference between the amount his payroll records reflect, and the amount theseemployees contend they received. On the other hand the financial detriment accru-ing to Respondent from such an arrangement would be much more substantial. Tothe extent that Respondent understated his payroll, all of which is deductible as abusiness expensefor income tax purposes, he thereby increased the net profits ofhis business on which he would have to pay income taxes.-As the minimum tax ratein 1963 was 20 percent, the cost to Respondent would have been far greater thanthe relatively small payroll tax which he allegedly saved. A sufficient answer to the32 Although the testimony of Couitt, Falco, and DiMillio before Trial Examiner Whitte-more with respect to their prestrike earnings, is a factor to be considered along with theother circumstances in the case, the fact that there was no denial of their testimony atthat time does not seem to me to be of any great significance, because the amount of pre-strike earnings by those employees was not then an issue in that case, nor did TrialExaminer Whittemore make any finding in that regard. The only thing he found withrespect to wages was that DiMillio's pay was raised $10 a week to induce him to abandonthe Union.33However, I find it unnecessary to make any finding with respect to DiMillio'scredibility31They admit that their own tax returns filed with the Internal Revenue Service didnot correctly reflect the wages they received from Respondent, and that they knew suchto be a fact when they filed their return35Nothing herein should be construed as a finding that such an agreement in factexisted. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel's argument that Respondent's records are "false," or that they "arenot the only records,"is that if such is the fact,the burden was upon him to estab-lish it, and the evidence fails to do so.For the foregoing reasons, I find and conclude that the General Counsel hasfailed to establish that Respondent's records do not correctly reflect the wages paidto the several discriminatees during the prestrike period. Accordingly, I shall in allcases necessary recompute the gross backpay to accord with Respondent's payrollrecords.3.The contention that average rather than the actual prestrike weekly earningsare the proper basis for computing gross backpayRespondent's contention that the General Counsel, having pleaded that the aver-age earnings of the discriminatees during the period of their employment prior tothe strike was the appropriate basis on which the gross backpay should be com-puted, is estopped from computing the gross backpay on the actual wage being paidthem at the time of strike, I find to be without merit. Although the General Coun-sel did plead generally as Respondent contends (seesupra,section I, A), the com-putations that he made with respect to each employee leave no room for doubt thatin the General Counsel's view the proper basis for computing the gross backpay wasthe employee's actual weekly wage at the time of the strike This was plainly suffi-cient to put Respondent on notice that this was a contention he would have todefend against,ifhe wished to litigate that point.No element of surprise is or canbe involved. At worst, it is simply a case of inconsistent allegations; but it is a set-tled law, even where the strict rule of common law pleadings are applicable, thatspecific allegations in a pleading override and will prevail over general allegationsSeeCorpus Juris Secundum,Pleadings, Section 56.However, strict rules of pleading are not applicable to an administrative proceed-ing, and particularly not to a proceeding designed to facilitate the computation ofbackpay theretofore ordered by the Board. As Professor Davis has so aptly put it,"the most important characteristic of pleadings in the administrative process is theirunimportance. And experience shows that unimportance of pleadings is a virtue " 36All that is required is notice of the issues to be tried and an opportunity to defendwith respect to such issues.In the instant case the Board's Order, enforced by thecourt, directed Respondent to make whole to the employees the wages they wouldhave earned but for the discrimination against them,less their earnings from othersources during the period involved. To me it is too plain to admit of argument,using the case of Joseph A.Ferle as an example, who was admittedly earning $105a week at the time of the strike,and who so far as the evidence shows would havecontinued to earn that amount but for Respondent'sunfair labor practices, couldnot be made whole by computing his backpay on the basis of $66.92 a week, simplybecause earlier in his employment his wage rate was lower, and that figure repre-sented his average wage over the period of his employment.Itwould be an anomalyindeed, if Respondent could avoid the obligation placed upon him by the Board'sOrder, bythe mere happenstance of a superfluous or inaccurate allegation in a back-pay specification.True the allegations of the backpay specifications must give noticeof the General Counsel's contentions,so that a respondent may prepare his defense.That was done here; Respondent was under no elusions regarding the General Coun-sel's contentions.Accordingly,I find and conclude that the gross backpay due each discriminateeshould,and will herein be computed on the basis of the actual weekly wage he wasreceiving at the time of the strike.C. Computation of specificamounts duethe respective discriminateesHaving dealt withall issues of generalapplicability,I shall,in accordance withsuchdeterminations,now computethe amount due each of thediscriminatees,treat-ing at thispoint only with suchissues asaffect only the particulardiscriminatees.1.Frank CouittRespondent contends thatCouitt's backpayperiod terminatedon April 6, 1964,rather than May 1,1965,when he was actually reinstated,as heretofore found,30Davis, Administrative Law Treatise,Sec 8.04 PAT IZZI TRUCKING CO.257because Couitt failed to accept an offer of reinstatement which Respondent madeto him on April 6, 1964.37 The argument is that the Union's offer to return theunfair labor practice strikers to work, which precipitated Respondent's alleged rein-statement offer of April 6, 1964, while ineffective, as Trial Examiner Whittemoreheld, tounfair labor practice strikers,was nonetheless fully effective as to anemployee discriminatorily discharged. Respondent concedes that "Couitt was notrequired to accept [the April 6] offer of reinstatement," but urges that by his deci-sion not to accept that offer Couitt voluntarily assumed the status of a striker-andwas not entitled to accumulate backpay until hethereaftermade a new applicationfor reinstatement. The short answer to this contention, is that contrary to Respond-ent's argument, the issue is foreclosed by the Board's prior decision. The remedysection of Trial Examiner Whittemore'sDecisionspecifically states that Couitt'sbackpay should run from the date of his discharge to "the date offulloffer of rein-statement .. . ." [Emphasis supplied ]38 The fact that Trial Examiner Whittemoredealt with Respondent's offer of April 6, specifically holding it to be ineffective asa reinstatement offer, and directed that Couitt's backpay run until he was tendereda "full" offer of reinstatement, demonstrates quite clearly that the issue Respond-ent now raises, was adjudicated in that proceeding, and is now the law of the case.Accordingly, I find and conclude that Couitt's backpay period terminated on May 1,1965, as heretofore found with respect to the remaining reinstated discriminatees,other than DiMillio, who was reinstated on March 8, 1965.In the brief, Respondent does not argue that Couitt willfully incurred any loss ofearnings during his backpay period, or that he had earnings in excess of thosepleaded in the General Counsel's backpay specifications. The evidence, I find andconclude, does not support Respondent's answer in that regard. Accordingly, Iadopt the General Counsel's computations, except that I compute the gross backpayon the basis of $100 per week, rather than $130 a week. The recomputation is asfollows:NetCalendar quarterweeks and pay rateGross backpayinterimearningsNet backpay1964-1 --------8 5 weeks at $100----------$850----------------$8501964-2--------------------13 weeks at $100--_------1,300$9004001964-3--------------------13 weeks at $100-----------1,3001,300----------------1964-4------------------13 weeks at $100---__----1,3001,400----------------1965-1--------------------13 weeks at $100-----------1,3001, 255451965-2-------------------4 weeks at $100------------400525----------------Total backpay due-------------------------------------------------------------------1,2952.Murray DesslerWith respect to Dessler, Respondent raises no objections to the General Counsel'sbackpay computations, other than the general one that his gross backpay should becomputed on the basis of his average prestrike earnings rather than on his earningsat the time of his discharge. In Dessler's case no question is raised that his prestrikerate of pay was greater than that reflected in Respondent's records. In his brief,Respondent does not challenge Dessler's interim earnings nor is it contended that37The offer of reinstatement referred to is that discussed by Trial Examiner Whitte-more in section III, E of his Decision One of the employees who received such offer ofreinstatement was Couitt The offer of reinstatement is General Counsel's Exhibit 13 inthe unfair labor practice proceeding. As set forth in Trial Examiner Whittemore's Decision,Couitt did not respond to the offer.33This contention is not raised with respect to Dessler, who like Couitt NN as discrimina-torily discharged on February 5, 1964, because no offer of reinstatement was made to himin April 1964 Before Trial Examiner Whittemore, Respondent contended that Dessler haddisqualified himself for reinstatement by acts of misconduct during the strike The TrialExaminer rejected this contention264-047-67-vol 162-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe willfully incurredlosses.39Accordingly, backpay computed for Dessler in accord-ance with the backpay specifications, as amended40 atthe hearing, and I find hisbackpay entitlement to be $2,749.16.3. James E. DiazAs to thisemployee Respondent raises no question as to computations of grossbackpay other than general one, heretofore disposed of, that such computationshould be based on average earnings rather than his weekly salary at the time of thestrike.Nor is there any contention in Respondent's brief that Diaz willfully incurreda loss in earnings or that he had greater interim earnings than those pleaded in thebackpay specifications. Accordingly, I adopt the General Counsel's backpay compu-tationswith respect to this employee,and find that Diaz' backpay entitlement is$1,254.92.4.Rocco DiMillioDiMillio is one of the employees allegedby theGeneral Counsel to have beenpaid a greater weekly wage than is reflected by Respondent's records.No questionis raised in Respondent's briefwithrespect to DiMillio's interim earnings, nor isthere any claim of willfully incurred losses. In accordance with my general findingsherein,I have recomputed DiMillio's backpay on the basis of his prestrike earningsas reflected by Respondent's records.The recomputation is as follows:Calendar quarterWeeks and pay rateGross backpayInterimearningsNet backpay1964-1---------------------2 weeks at $100------------$200----------------$2001964-2---------------------13 weeks at $100-----------1,300$742 005581964-3---------------------13 weeks at $100-----------1,3002,181 39----------------1964-4--------------------13 weeks at $100-----------1,3001,993 70----------------1965-1---------------------9 weeks at $100---------- -_900----------------900Total backpay due----------------------------------------------------------------------1,6585.Pasquale FalcoThisisone of the employeeswho testified that hisprestrike wages were in excessof that shown by Respondent's records, and thatthe amount paid him was anet fig-ure. Inaddition,Respondent contendsthat Falco willfully sufferedloss of earnings,and that he had actualinterim earnings in excessof those reported.Indeed,Respond-ent contendsthat Falco attemptedto conceal earnings accruing to himfrom theoperation of a filling station duringthe backpayperiod,attempted to conceal wageshe paid Joseph Mazzatto,also a discriminatee herein,for the latter's work in the fill-ing stationwhich Falco operatedduringthe backpayperiod, that byreason of thesefacts, andthe allegedgeneralunreliability of his testimony, Falco shouldbe deniedallbackpay. No questionisraisedby Respondent as to Falco'sinterim earningsafter he ceased operating the filling station,nor is itcontended that he willfullyincurred losses during the last-mentionedperiod.39 The only point raised by Respondent is an attack on Dessler's credibility relating to thecircumstances under which his employment with Canaan Produce, during the backpayperiod, terminated. Dessler testified that he was discharged by Canaan because he statedhis intention to exercise his right to reinstatement at Respondent Canaan, refusing todeny that he made the statement attributed to him by Dessler, testified that lie could notrecallmaking such a statement, and that he discharged Dessler, the newest man, for lackofwork I find it unnecessary to resolve the conflict, because whichever statement iscredited, there is no showing, indeed no contention, of lost earnings That Dessler admit-tedly told Compliance Officer McDonald that he left Canaan to take a better job, is like-wise immaterial,but if it is,the record shows that Dessler's earnings during the firstquarter of 1965, increased substantially over his earnings in the last quarter of 1964, theperiod his employment with Canaan terminated4oAt the hearing, the General Counsel amended the backpay specifications to show thatDessler's interim earnings in the final quarter of 1964,were $1,087.62, rather than$698 87,as originally pleaded PAT IZZI TRUCKING CO.259The evidence shows thatFalcoengaged in the unfair labor practice strikeagainst Respondent,whichbegan February6, 1964.On March 20, 1964, the Unionmade demand on Respondent for reinstatement of the strikers,including Falco, towhich Respondent failed to respond appropriately.In June 1964, Falco beganoperating a filling station on his own account,and continued to do so at leastuntil sometime in August 1964.During this period he employed Joseph Mazzatto,also a discriminatee,to work in the station,and paid him$100 a week net take-home pay. According to Falco, no social security or withholding taxes werededucted from Mazzatto's pay, nor did he remit to the Government any sums forsuch purposes 41 By agreement dated August31, 1964,Falco sold the filling station,including all personal property therein,toMazzatto for $1,400, payable $75 aweek, title to said property being retained to secure payment of the purchaseprice.Thereupon,Mazzatto began operating the station on his own account. Howlong Mazzatto operated the station does not appear.Falcotestified, and his testi-mony in this regard stands undenied,thatMazzatto soon defaultedin his pay-ments and incurred other obligationswhich Falcobecame liable for, and that he(Falco)repossessed the station,and closed it down.What disposition Falco madeof the personal property in the station,which he had sold to Mazzatto for $1,400,does not appear.There was introduced in evidence an accountant's statement of profit and lossfrom the operations of the stationby Falco, forthe months of June,July,August,and September1964.42The June statement showed gross sales of $1,980.36 anditemized expenses of $2,016.13,with a loss of $35.77.Theitemized expenses didnot show any item of rent,salary to Mazzatto,or drawingsby Falco.The state-ment also shows an item of "inventory gain"in the amount of$250, and an itemof "equipment payment"in the amount of $140.18.These latter two items appar-ently are contributions to capital.For the month of July,the auditor shows netsalesof $3,949.65, and itemized expensesof $3,417.77, which included$150 for amonth's rent, leaving a net operatingprofit for the month of $531.88. Again thereisnothing to indicatea salary to Mazzattoor drawings by Falco during thatmonth.For Augustthe statement shows net sales of$2,782.04 anditemizedexpensesof $2,570.21, leaving a net operating profit for the monthof $211.83;the itemized expenses for August not showing any item for rent,salary toMaz-zatto,or drawingstoFalco.For September,net sales amountedto $1,140.32.Itemized expenses totaled$1,339.58, leaving an operating loss for the month inthe amountof $199.26. Again,the itemized expensescarry noitem forrent, salarytoMazzatto,if, in view of the sale, such was due,or drawingby Falco.Withthese items to one side,and treating the "inventory gain"and "equipment pay-ment"as capital contributions,the net profit from operation for the4 months thestation operated,was $508.68.(Profit of $531.88 for July and$211.83for Augusttotals $743.71, deducting losses for June and Septemberof $35.77 and $199.26,respectively,leaves a balance of$508.68.)Althoughit is not clear from the evidencewhat periodof timeMazzatto workedin the station,I find,on the entire record,that he was so employed a total of 9weeks43Based on the receipts in evidence,IfindMazzatto'searningswhileemployed at the station,to have been at the rate of $100 a week. As the accountantdid not charge such wages as expenses,it is plain that the wages paid toMazzattomore than offset the operatingprofit of $508.63, shown bythe accountant'sreport.44Accordingly,Ifind and concludethatFalco had no interim earningsaccruing from the operation of the station,and Respondent made no showing of41A payroll slip for the week ending July 17, 1964, apparently issued to Mazzatto, doesshow a deduction for "old age pension"and "withholding tax " The other payroll slips inevidence are not identified by weeks, and show no such deductionsAs the gross revenue during September was about half of that in prior months, Iassume Falco operated the station for about half of September48I base this finding on the fact that Mazzatto was employed by Mohawk Auto Serviceuntil the week ending June 26, 1964.Mazzatto testified that he left Mohawk to go to workfor Falco, and that he was so employed until he purchased the station at the end of August.44As heretofore indicated,there is no evidence as to what disposition Falco made of thestation, or what price he got for the assets that remained If any profit accrued there-from, the burden was on Respondent to establishit.However,Falco was not interrogatedin that area.Falco testified that he lost money in the venture. The chances that he couldhave sold at a profit,a business that was losing money, would seem remote. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDother interim earnings, except as pleaded in the backpay specifications. His back-pay entitlement I find to be as follows:Calendar quarter1964-1 _1964-2-----------------1964-3-------------------1964-4 -------------------1965-1---______----------1965-2 -----------------weeks and pay rate2weeks at $10013 weeks at $100-----____-_13 weeks at $100-------____13 weeks at $10013 weeks at $100_4weeks at $100------_----_O rossbackpay$2001,3001,3001,3001,300400InterimearningsTotal backpaydue--------------------------------------------------------------Netbackpay$200.001,300.001,300.006'23.37899.474,322.846. Joseph FerleThe only argument advanced by Respondent with respect to this employee isthat he was paid a gross wage of $105 a week at the time of the strike, ratherthan $105 a week net, and that his gross backpay should be computed on thebasis of his average earnings during the period of his employment. Both of thesecontentions I have heretofore disposed of. No argument is advanced in the brief,nor would the evidence support any contention that Ferle had interim earnings inexcess of those pleaded in the backpay specifications, or that he willfully incurredlosses.Accordingly, I adopt the General Counsel's backpay computations in theirentirety, and find Ferle's backpay entitlement to be $1,628.22.7 and 8. Edward Herman and Wesley G. PhippsExcept for the contention that average rather than actual prestrike earningsshould be used in computing gross backpay-a contention heretofore disposed of-no issue is raised with respect to either of these employees concerning the GeneralCounsel's computation of their gross backpay. With respect to each employee theGeneral Counsel gave credit for all interim earnings disclosed by his investiga-tion.The General Counsel also admits that subpenas issued to these employees,who live somewhere in Maryland, were duly served, but neither appeared at thehearing or otherwise communicated with the General Counsel. The reason fortheir failure to appear is not shown. Respondent argues that the unexplainedfailure of these employees to appear for examination as to their willfully incurredlosses and interim earnings, in excess of those credited by the General Counsel,indicated a willful failure to cooperate, justifying denial of all backpay to them.The recent decision of the Court of Appeals for the Second Circuit inN.L.R.B_v.Mastro Plastics Corp.,354 F.2d 170, appears to support Respondent's position-However, the Board in itsMastro Plasticsdecisions,45 following its prior decisionthat the burden is on Respondent to establish facts which go in diminution ofgross backpay, that the General Counsel's customary effort to produce all thediscriminatees for Respondent to examine, is not an obligation but simply a publicservice in aid of the inquiry then in progress, and that a discriminatee's failure toappear and testify did not prevent a backpay award to such discriminatee.46 How-ever, to give an employer the opportunity to investigate, and if need be developthe facts, the Board has followed the practice of directing that the amountsawarded to a nonappearing employee be held in escrow for a period of 1 year.As a Trial Examiner of the Board, it is my duty to follow precedent which theBoard has not overruled, absent a controlling Supreme Court decision to the con-trary.47Respondent argues however (1) that the practice of ordering funds heldin escrow, even if legally permissible, should not be followed here, and (2) thateven if the practice is followed, the amount which Respondent should be directedto so pay, should be the amount arrived at by computing the gross backpay on the45 186NLRB 1.842 ; 145 NLRB 1710.96 SeeBrown and Root,Inc.,132 NLRB 486, 495, enfd. 311 F.2d 447 (CA. 8), withthe court specifically approving the Board'spractice in thatregard ;KnickerbockerPlastic Co., Inc.,132 NLRB1.209, 1219.4-,SeeInsurance Agents InternationalUnion,119 NLI:B 768,773; Iowa Beef Packers,.Inc.,144 NLRB 615, G1G. PAT IZZI TRUCKING CO.261basis of their average weekly earnings during .the period of their employment,rather than on the basis of their fixed weekly salary at the time of the strikeI have heretofore rejected the second contention. As to (1) Respondent gives noreason for departing from the general rule, and I perceive none. In accordancewith the Board's prior practice, I shall recommend that the awards in favor ofHerman and Phipps shall be held by the Regional Director for a period of 1 yearto afford Respondent an opportunity to show that either award should be reduced.Knickerbocker Plastic Co., Inc., supraat 1219-20.48 I therefore adopt the GeneralCounsel's backpay computations for Herman and Phipps set forth at pages 9 and16, respectively,of the backpay specifications,except that in the case of Phipps,gross backpay is computed on the basis of $105 per week, instead of.the $115 perweek used by the General Counsel. The effect of this modification is to reduce hisgross and net backpay for the first quarter of 1964, by $20, reduce the gross back-pay in the second quarter of 1964 by $130, and eliminate all net backpay for thatquarter; and to reduce the gross and net backpay in the third quarter of 1964 by$130, and find net backpay of $3,912.40 and $1,110 due Herman and Phipps,respectively,subject to Respondent's right to show the need for further correction,as herein provided.9.PatrickMacriIn accordancewith mygeneral findings herein,I shall compute Macri'sgrossbackpay on the basis of $100 a week,as reflected by Respondent's records,ratherthan the figure of $110 a week used by the General Counsel. Respondent advancesno argument,and the evidence does not show that Macri suffered willful loss ofearnings,or that he had interimearnings in excessof those shown in the back-pay specifications.I shall therefore adopt the computations in the backpay speci-fications,modified as indicated,the effect of which is to reduce the gross and netbackpay by $20 for the first quarter of 1964; by $40 for the second quarter of1965; and by$130 in each of the four remaining quarters,or a total reduction of$480.Accordingly,I find Macri's total backpay entitlement to be $3,933.20.10. Joseph J. Mazzatto, Jr.In accordance with my general findings herein, I shall compute Mazzatto'sgross backpay on the basis of $105 a week,as reflected by Respondent's records,rather than the $110 which the General Counsel used. The effect of this modifi-cation is to reduce the gross and net backpay by $10 for the first quarter of 1964;by $20 for the second quarter of 1965; and by $65 for each of the remaining fourquarters;or a total reduction of $290.In addition having heretofore found thatMazzatto was paid$900 in wages by Falco,during the third quarter of 1964, only$253 of this being reflected as interim earnings by the General Counsel, theinterim earnings for that quarter will be increased,and the net backpay reducedby $647.In other respects the General Counsel'scomputations are adopted.Accordingly,Ifind Mazzatto'sbackpay entitlement to be$3,859.25($4,796.25minus$290 and minus$647 equal $3,859.25).49'8Respondent advances the further contention that Herman's backpay should he re-duced for a certain period, and thereafter completely disallowed,because he voluntarilyquit a job paying him from$75 to $130 a week, at Foxboro,Massachusetts,to take a jobcloser to his home,which paid$55 a week, and which job lie subsequently lost because theplant closed.Whether or not the facts stated are correct, and if so, whether Herman had avalid reason for quitting one job to take another, can best be determined when the facts arefully developed.Determination of that issue is, therefore,reserved to enable Respondent,within the 1-year period,to establish facts which will warrant a reduction in the awardFailing to establish such facts, it may then be assumed that no basis exists for reducingthe award-'9With regard to Mazzatto, Respondent contends that during the last 2 weeks in June1964, he worked for both Mohawk Auto Service, Inc., and Falco, and' sought to concealearnings from one of the jobs both from the Board and the Internal Revenue Service, inorder to increase the amount of backpay lie would collect From this,Respondent arguesthat Mazzatto should be disqualified for all backpay,or at least for the entire period thathe worked for Falco I reject this contention because I believe and find that Mazzatto washonestly confused about the exact period of time he worked for Falco Mazzatto wastestifying from memory about events that took place more than a year and a half before,and, I believe,tried to do so honestly.That he may have made statements that were in-accurate,is beside the point The important thing is that the amount of interim earningsfor which Respondent is entitled to credit have been established with reasonable clarity,and this is all Respondent,who created the situation by his own unf'iir labor practices, isentitled to 262DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.Edward F. MitchellThere is no dispute in the evidenceas tothe wages paid to this employee imme-diately prior to the strike. The contention that his backpay should be computed onthe basis of his averageearningsduring the period of his employment, I have here-tofore disposed of. The only other point raised by Respondent in connection withthis employee is that on April 26, 1964, he quit a job he had with Yankee ClipperDiner, where he had worked for the 2 preceding weeks, and did not again go towork until May 16. Mitchell could give no reason for having quit his job at theYankee Clipper. The first week Mitchell worked at the Yankee Clipper he earned$26.88, and the second week $21.88, or an average of $24.38 a week. The wageswhich Mitchell would have earned in the 2 5/7 weeks that elapsed between his quit-ting the Yankee Clipper, and May 16, when he obtained other employment, at theaverage rate indicated,or a total of$66.16(2 5/7 X 24.38),Respondent is entitledto have credited as interim earnings during the second quarter of 1964.Knicker-bocker Plastic Co., Inc.,132 NLRB 1209, 1212-15. With that modification thebackpay computations prepared by the General Counsel are hereby adopted, and inaccordance therewith I find and conclude that Mitchell's backpay entitlement is$3,023.10 ($3,089.26-$66.16).12 and 13. Walter Phillips and Wilfred PierceAs to these employeesno issue israised as to their earnings at the time of thestrike.The contention that their gross backpay should be computed on the basis oftheiraverage earningsduring the period of their employment, I have heretofore dis-posed of. Respondent does not argue in his brief, nor does the evidence support anycontention that either of these employees willfully incurred losses, or that they hadinterim earningsin excessof those pleaded by the General Counsel Accordingly, Iadopt the General Counsel's computations and find and conclude that backpay isdueWalter Phillips and Wilfred Pierce in the amount of $1,683.62 and $623.45,respectively.14 and 15. Silvio Napolitano and Frank A. NataleI have heretofore found that during the backpay period Respondent had workwhich these employees were qualified to perform, and that they are entitled to back-pay for the period claimed in the backpay specifications. I have also disposed ofthe contention that their gross backpay should be computed on the basis of theiraverage earnings during the period of their employment. Respondent does not arguein his brief, nor does the evidence support any contention that either of theseemployees willfully incurred losses, or that they had interim earnings in excess ofthose pleaded by the General Counsel. I therefore adopt the General Counsel's com-putations, and find and conclude that backpay is due Napolitano and Natale in theamount of$3,584.25 and $3,396.95, respectively, computed to May 1, 1965. Neitherof these employees having been offered reinstatement, as required by the Board'sOrder, backpay continues to accrue and it will be recommended that jurisdiction bereserved for the purpose of determining the amount thereof accruing after May 1,1965.16.Anthony ScaramuzziThe contentionsas to thisemployee'searningsat the time of the strike and thathis grossbackpay should be computed on the basis of his average weekly earningsduringthe period of his employment, are disposed of above. Respondent does notargue,and has apparently abandoned the contention that Scaramuzzi had interimearningsby reason of operating a truck on his own account. In any event the writ-ten stipulationsof the parties, dated February 21, 1966, clearly establish that Scar-amuzzi had no interimearnings from that venture, and I so find.The only other point raised by Respondent with respect to Scaramuzzi's interimearnings 50is that while working for an over-the-road carrier, he received an expenseallowance of$2.50 to cover meals on the trip. This was paid in accordance with theapplicable union contract. If the employee'smeal expenseswere less than $2.50 on60Attached to the aforementioned stipulation is a deposition from Scaramuzzi in whichhe refers to W-2 forms showing earnings in 1965 However, he was unable to give anyclear information whether such earnings accrued before or after May 1, 1965, the lastday of the backpay period. As the information available to the General Counsel includedreports from Social Security, and the 1965 earnings were broken down by applicable quar-ters,which breakdown Respondent does not question in its brief, I assume the GeneralCounsel has made the proper apportionment of 1965 earnings to the applicable backpayperiod, andthose occurring thereafterJ PAT IZZI TRUCKING CO.263the trip, he kept the difference. The employer regarded this payment as reimburse-ment for meal expenses, and did not include the amounts so paid as wages whenreporting to Social Security, or in connection with income tax withholding. Respond-ent contends that these meal expense payments should be credited against grossbackpay, as interim earnings because the employee was permitted to retain, andwas not required to account for these payments, and hence was "additional com-pensation . . . disguised as expenses." I reject this contention. The amounts paidbear a reasonable relation to the expense likely to be incurred for meals in the per-formance of work for employer's benefit, and a rather tenuous relation to wages assuch.Accordingly, I adopt the General Counsel's backpay computations, as amendedat the hearing,51 and find and conclude that Anthony Scaramuzzi is entitled to back-pay in the amount of $2,584.88.17. Samuel WeinerThere is no conflict in the evidence with respect to Weiner's earnings immediatelyprior to the strike, and I have heretofore disposed of the contention that his grossbackpay should be computed on the basis of his average weekly earnings during theperiod of his employment. The only contention raised by Respondent with respecttoWeiner's interimearnings is that he willfully incurred a loss of earnings from thetime he leftCanaan Produce, on December 30, 1964, until he was reemployed byS.Line Transportation on March 8, 1965. Weiner at first testified that he voluntar-ily quit his employment with Canaan Produce, to take a job with S. Line Transpor-tation,and that there was no loss oftimebetween the two jobs. Later he retractedthis and stated he was not sure if there was any loss of time, that there may havebeen some.The testimony of Walter Burbank, who was at the time manager of S.Line Transportation, shows that Weiner was first employed by that company onMarch 8, 1965. Canaan testified that Weiner was last employed by his firm onDecember 30, 1964.52 What Weiner did in the interim does not appear. As Weineradmitsthat he voluntarily left Canaan, and had no interim earnings from that timeuntil he was employed by S. Line, I shall disallow backpay for the period fromDecember 30, 1964, to March 8, 1965, a total of 9.5 weeks at $120 per week, whichreduced the gross and net backpay during the first quarter of 1965, by a total of$1,140. In all other respects, I approve and adopt the General Counsel's backpaycomputations, as amended,53 and find Weiner's backpay entitlement to be $2,250 88.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions, and pursuant to Sec-tion 10(c) of the National Labor Relations Act, as amended, it is recommendedthat the National Labor Relations Board issue the following:SUPPLEMENTAL ORDERIT IS HEREBYORDERED that Patrick F. Izzi d/b/a Pat Izzi Trucking Company,forthwith pay to the following persons backpay in the amount set opposite theirrespective name, as requiredby our Order of November 27, 1964:Frank Couitt__________$1,295.00Edward Mitchell------- $3, 023. 10MurrayDessler_______2,749.16SilvioNapolitano______3,584.25James E. Diaz________1,254.92FrankNatale_________3,396.95RoccoDiMillio_______1,658.00Walter Phillips--------1,683.62Pasquale Falco________4,322.84Wesley G. Phipps______1, 110.00Joseph Ferle__________1,628.22Wilfred Pierce_________623. 45Edward Herman_______3,912.40Anthony Scaramuzzi ___2,584.88PatrickMacri_________3,933.20Samuel Weiner--------2,250.88Joseph Mazzatto, Jr____3,859.25"These amendments consisted of adding $1 to the wages earned by Scaramuzzi atHemingway Transport In the third quarter of 1964, and by adding earnings from WattTransport in the amount of $45.32, during the fourth quarter of 196462 Also indicative of the fact that Weiner did not go to work for S. Line TransportationImmediately after leaving Canaan Produce Is the fact that his earnings at S Line during thefirst quarter of 1965, totaled $156.62, and Weiner testified that he earned a minimum of$35, to as much as 8100 a week at S. Line.63At the hearing the General Counsel amended his specifications by showing Increasedinterim earningsduring the first quarter of 1965, in the amount of $16.50, thus decreas-ing the net backpay by the same amount. This amendment became necessary because S Lineadmitteditmade an error in advisingthe Region the amount earned by Weiner In theperiod referred to. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDEach of the foregoing sums shall accrue interest at the rate of 6 percent perannum, computed in the manner set forth inIsisPlumbing&Heating Co.,138NLRB 716. There shall be deducted from each of the foregoing amounts socialsecurity, income tax withholding, and such other deductions as may be required bythe laws of the United States or the State of Rhode Island.IT IS FURTHER ORDERED,that the amounts herein directed to be paid to EdwardG. Herman and Wesley G. Phipps, shall be paid to the Regional Director forRegion 1 of the National Labor Relations Board, to be held in escrow by said Direc-tor for a period not exceeding 1 year, and during such period he shall affordRespondent an opportunity to examine Herman and Phipps as to their interim earn-ings in excess of those credited in the backpay specifications,ifany, or other rea-sons justifying a reduction in the amount of backpay due them, in accordance withexisting Board precedents,and determine the amount thereof, if any. Should anyproper basis for deduction be established,the amount thereof shall be returned toRespondent,and the remainder paid to said discriminatees.The Regional Directorshall,when he has resolved said matters,promptly, and no later than 1 year fromthe date of this Supplemental Decision,report to the Board, the status of these mat-ters at that time.IT IS FURTHER ORDERED that jurisdiction over this proceeding is reserved for thepurpose of determining when Silvio Napolitano and Frank Natale are reinstated asrequired by our Order of November 27, 1964, and what backpay,if any, accrued tothem after May 1, 1965, the terminal date of our computations herein.Salant& Salant, IncorporatedandAmalgamated ClothingWorkers of America,AFL-CIO.Case 26-CA-2360.Decem-ber 19, 1966DECISION AND ORDEROn September 6, 1966, Trial Examiner A. Bruce Hunt issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner, as modifiedherein.[The Board adopted the TrialExaminer'sRecommended Orderwith the following modifications :162 NLRB No. 25.